 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      RUBEN SERVIN,                              )   Case No. 2:20-cv-02494-PSG-JC
11                                               )
                            Petitioner,          )
12                                               )   ORDER DISMISSING PETITION
                     v.                          )   FOR WRIT OF HABEAS
13                                               )   CORPUS AND ACTION
                                                 )   WITHOUT PREJUDICE
14    G. MATTESON,                               )
                                                 )
15                                               )
                       Respondent.               )
16    ________________________________
17 I.      SUMMARY
18         On March 16, 2020, petitioner Ruben Servin, who is proceeding pro se, filed
19 a Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State
20 Custody (“Current Federal Petition”). Petitioner challenges the judgment in Los
21 Angeles County Superior Court Case No. VA077024 (“State Case”), essentially
22 claiming that the judgment in the State Case is void and the State was without
23 jurisdiction because the case was initiated by way of a felony complaint which
24 failed to give petitioner notice of the charges against him. Petitioner claims that he
25 is being held in custody without due process and is entitled to immediate release.
26 ///
27 ///
28
 1           Based on the record (including facts as to which this Court takes judicial
 2 notice as detailed below) and the applicable law, the Current Federal Petition and
 3 this action are dismissed without prejudice for lack of jurisdiction because
 4 petitioner did not obtain the requisite authorization from the Court of Appeals to
 5 file a successive petition. Further, the Clerk of the Court is directed to refer the
 6 Current Federal Petition to the United States Court of Appeals for the Ninth Circuit
 7 (“Ninth Circuit”) pursuant to Ninth Circuit Rule 22-3(a).1
 8 II.       PROCEDURAL HISTORY2
 9           On October 18, 2004, a Los Angeles County Superior Court jury in the State
10 Case found petitioner guilty of first degree murder, torture, second degree robbery,
11 first degree robbery, first degree burglary, and dissuading a witness from reporting
12 a crime. The jury also found true (1) a special circumstance allegation that
13 petitioner committed the murder while engaged in the commission of a robbery; (2)
14 a special circumstance allegation that the murder was intentional and involved the
15 infliction of torture; and allegations that (3) in the commission of each of the
16 charged offenses a principal was armed with a handgun; (4) in the commission of
17 the second degree robbery, petitioner personally inflicted great bodily injury on
18 Miguel Trejo; (5) in the commission of the first degree robbery, petitioner
19 voluntarily acted in concert and entered an inhabited dwelling; and (6) during the
20 commission of the first degree burglary, a person, other than an accomplice, was
21
22           1
              Ninth Circuit Rule 22-3(a) provides in pertinent part: “Any petitioner seeking
     authorization to file a second or successive 2254 petition . . . in the district court must file an
23   application in the Court of Appeals demonstrating entitlement to such leave under 28 U.S.C.
24   § 2254 . . . . If a second or successive petition . . . is mistakenly submitted to the district court,
     the district court shall refer it to the [C]ourt of [A]ppeals.”
25
             2
             The facts and procedural history set forth in this section are derived from the Current
26
     Federal Petition and supporting documents and court records in Rubin Servin v. Tony Hedgpeth,
27   Central District of California Case No. 2:08-cv-01446-PSG-JC (“First Federal Action”), of
     which this Court takes judicial notice. See Fed. R. Evid. 201; United States v. Wilson, 631 F.2d
28   118, 119 (9th Cir. 1980) (court may take judicial notice of court records in other cases).

                                                         2
 1 present in the residence at the time of the burglary. On November 17, 2004, the
 2 trial court sentenced petitioner to life without the possibility of parole plus 11 years
 3 to life in state prison.
 4           On June 29, 2006, the California Court of Appeal affirmed the judgment.
 5 On October 18, 2006, the California Supreme Court denied review. Petitioner
 6 thereafter sought, and was denied habeas relief in the California Supreme Court.
 7           On February 29, 2008, petitioner initiated the First Federal Action
 8 challenging the judgment in the State Case. On December 11, 2008, petitioner
 9 filed a Second Amended Petition for Writ of Habeas Corpus which was the
10 operative pleading in the First Federal Action (hereinafter referred to as the
11 “Operative First Federal Petition”) and asserted seven (17) primary grounds for
12 relief. On February 28, 2011, the Magistrate Judge issued a lengthy Report and
13 Recommendation recommending denial of the Operative First Federal Petition on
14 the merits and dismissal of the First Federal Action with prejudice. On August 4,
15 2011, the District Judge adopted the Report and Recommendation, denied the
16 Operative First Federal Petition on the merits, and dismissed the First Federal
17 Action with prejudice. Judgment was entered accordingly on the same date. The
18 District Court also denied petitioner a certificate of appealability. Petitioner did
19 not appeal.
20           As noted above, on March 16, 2020, petitioner filed the Current Federal
21 Petition which again challenges the judgment in the State Case.
22           The record does not reflect that petitioner has obtained authorization from
23 the Ninth Circuit to file the Current Federal Petition in District Court.3
24 ///
25 ///
26
27
             3
              A search of the court’s PACER system does not reflect that petitioner has sought or been
28 granted leave to file a second or successive petition by the Ninth Circuit.

                                                     3
 1 III.    DISCUSSION
 2         Before a habeas petitioner may file a second or successive petition in a
 3 district court, he must apply to the appropriate court of appeals for an order
 4 authorizing the district court to consider the application. Burton v. Stewart, 549
 5 U.S. 147, 152-53 (2007) (citing 28 U.S.C. § 2244(b)(3)(A)). This provision
 6 “creates a ‘gatekeeping’ mechanism for the consideration of second or successive
 7 applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see also
 8 Reyes v. Vaughn, 276 F. Supp. 2d 1027, 1028-30 (C.D. Cal. 2003) (discussing
 9 applicable procedures in Ninth Circuit). A district court lacks jurisdiction to
10 consider the merits of a second or successive habeas petition in the absence of
11 proper authorization from a court of appeals. Cooper v. Calderon, 274
12 F.3d 1270, 1274 (9th Cir. 2001) (per curiam) (citing United States v. Allen, 157
13 F.3d 661, 664 (9th Cir. 1998)), cert. denied, 538 U.S. 984 (2003).
14         The court of appeals may authorize the filing of a second or successive
15 petition only if it determines that the petition makes a prima facie showing that at
16 least one claim within the petition satisfies the requirements of 28 U.S.C.
17 Section 2244(b), i.e., that a claim which was not presented in a prior application
18 (1) relies on a new rule of constitutional law, made retroactive to cases on
19 collateral review by the Supreme Court; or (2) the factual predicate for the claim
20 could not have been discovered previously through the exercise of due diligence
21 and the facts underlying the claim would be sufficient to establish that, but for
22 constitutional errors, no reasonable factfinder would have found the applicant
23 guilty of the underlying offense. Nevius v. McDaniel, 104 F.3d 1120, 1120-21
24 (9th Cir. 1997); Nevius v. McDaniel, 218 F.3d 940, 945 (9th Cir. 2000).
25         A second or subsequent habeas petition is not considered “successive” if the
26 initial habeas petition was dismissed for a technical or procedural reason, rather
27 than on the merits. See Slack v. McDaniel, 529 U.S. 473, 485-487 (2000) (second
28 habeas petition not “successive” if initial habeas petition dismissed for failure to

                                               4
 1 exhaust state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643-645
 2 (1998) (second habeas petition not “successive” if claim raised in first habeas
 3 petition dismissed as premature); but see McNabb v. Yates, 576 F.3d 1028, 1030
 4 (9th Cir. 2009) (dismissal on statute of limitations grounds constitutes disposition
 5 on the merits rendering subsequent petition “second or successive”); Henderson v.
 6 Lampert, 396 F.3d 1049, 1053 (9th Cir.) (dismissal on procedural default grounds
 7 constitutes disposition on the merits rendering subsequent petition “second or
 8 successive”), cert. denied, 546 U.S. 884 (2005); Plaut v. Spendthrift Farm, Inc.,
 9 514 U.S. 211, 228 (1995) (dismissal for failure to prosecute treated as judgment on
10 the merits) (citations omitted).
11         The Operative First Federal Petition in the First Federal Action was denied
12 on its merits – not for a technical or procedural reason. Accordingly, the Current
13 Federal Petition is successive. Since petitioner filed the Current Federal Petition
14 without authorization from the Ninth Circuit, this Court lacks jurisdiction to
15 consider it.
16 IV.     ORDER
17         IT IS THEREFORE ORDERED that the Current Federal Petition and this
18 action are dismissed without prejudice. The Clerk of the Court is directed to refer
19 the Current Federal Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22-
20 3(a).
21         IT IS SO ORDERED.
22
23 DATED: April 8, 2020
24
                                      ________________________________________
25
                                      HONORABLE PHILIP S. GUTIERREZ
26                                    UNITED STATES DISTRICT JUDGE
27
28

                                              5
